DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
“a main-line terminal “and “a sub-line terminal” ; 
“a main-line port” and sub-line port”

Claim limitations          “a main-line terminal “and “a sub-line terminal” ; 
“a main-line port” and sub-line port”
invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
It is unclear what are structural, functional, material differences  between “a main-line terminal “and “a sub-line terminal” ; “a main-line port” and sub-line port”
 Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1- are rejected under 35 U.S.C. 102(a1/a2) as being  anticipated by US Kim et al 2022/0131321 )
With regard to claim 1, Kim et al (US 20022/0131321), as it can be understood due to the 112 problem, disclose (Fig. 1, 2), a connector assembly comprising:
a housing ( 10, 100) comprising an inner space formed therein, wherein ends of a main-line terminal (T, Fig. 6)and a sub-line terminal (T, Fig. 6) are inserted into a first side of the inner space;
a main-line port (20, Fig. 1)) inserted into and fixed to the inner space of the housing and electrically connected to the end of the main-line terminal inserted into the inner space;
a sub-line port (20, Fig. 1) inserted into and fixed to the inner space of the housing and electrically connected to the end of the sub-line terminal inserted into the inner space; and

a noise filter ( Fig. 1; 300) disposed between the main-line port and the sub-line port and electrically connected to each of the main-line port (With regard to claim 1, Kim et al (US 20022/0123439), as it can be understood due to the 112 problem, disclose (Fig. 1, 2), a connector assembly comprising:
a housing ( 10, 100) comprising an inner space formed therein, wherein ends of a main-line terminal (T, Fig. 6)and a sub-line terminal (T, Fig. 6) are inserted into a first side of the inner space;
a main-line port (200, Fig. 1)) inserted into and fixed to the inner space of the housing and electrically connected to the end of the main-line terminal inserted into the inner space;
a sub-line port (20, Fig. 1) inserted into and fixed to the inner space of the housing and electrically connected to the end of the sub-line terminal inserted into the inner space; and
a noise filter ( Fig. 4)500,321, 322; Fig. 3, r.n. 200) disposed between the main-line port and the sub-line port and electrically connected to each of the main-line port ( the noise filters 300 that are in a form of separated beads may be disposed between the plurality of connection holes 410.)and the sub-line port, wherein the noise filter is configured to reduce a noise in a signal transmitted between the main-line port and the sub-line port.
and the sub-line port, wherein the noise filter is configured to reduce a noise in a signal transmitted between the main-line port and the sub-line port.
With regard to claim 2, Kim et al ‘321 disclose the noise filter is a low-pass filter for the signal transmitted between the main-line port and the sub-line port.
With regard to claim 3, Kim et al’321 disclose that  the noise filter is a resistor electrically connecting between the main-line port and the sub-line port.
With regard to claim 4, Kim et al’321 disclose comprising a holder (400) coupled to the housing in the inner space of the housing and configured to fix positions of the main-line terminal and the sub-line terminal.
With regard to claim 5, Kim et al’321 a cover (400) fastened to the housing to cover the main-line port and the sub-line port from a second side of the inner space.
With regard to claim 6, Kim et al’321 a retainer (600) fastened to the housing to cover the main-line port and the sub-line port from the first side of the inner space, wherein 
the retainer has through holes to allow the ends of the main-line terminal and the sub-line terminal to be inserted thereinto, and wherein the retainer is configured to support the ends of the main-line terminal and the sub-line terminal inserted into the inner space.

With regard to claim 9, Kim et al ‘321 disclose.a connector assembly comprising:
a housing (100) comprising an inner space formed therein, wherein ends of a plurality of main- line terminals and a plurality of sub-line terminals (200) are inserted into a first side of the inner space;
a plurality of main-line ports (200) inserted into and fixed to the inner space of the housing and electrically connected to respective ones of the ends of the plurality of main-line terminals inserted into the inner space;
a plurality of sub-line ports (200) inserted into and fixed to the inner space of the housing and electrically connected to respective ones of the ends of the plurality of sub-line terminals inserted into the inner space;
a plurality of noise filters (300) disposed between and connected to respective ones of the plurality of main-line ports and the plurality of sub-line ports, wherein each of the plurality of 
noise filters is configured to reduce a noise in a signal transmitted between the respective ones of the plurality of main-line ports and the plurality of sub-line ports; and
a holder (600) coupled to the housing in the inner space of the housing to fix positions of the plurality of main-line terminals and the plurality of sub-line terminals, wherein the plurality of main-line terminals and the plurality of sub-line terminals are spaced apart from each other on the holder in a vertical direction.
With regard to claim 10, Kim et al ‘321 disclose each of the plurality of sub-line ports (200) includes:
a plurality of pins (200)  spaced apart from each other in a lateral direction and configured to be electrically connected to the plurality of sub-line terminals, respectively; and
a busbar (400) integrally connected to the plurality of pins.

With regard to claim 11, Kim et al ‘321 disclose the plurality of main-line ports and the plurality of sub-line ports are spaced apart from each other in the lateral direction.
With regard to claim 12, Kim et al ‘321 disclose the plurality of noise filters are spaced apart from each other on the holder in the vertical direction.
With regard to claim 13, Kim et al ‘321 disclose the plurality of noise filters (300) are respectively disposed between the plurality of main-line ports and the plurality of sub-line ports.
With regard to claim 14, Kim et al ‘321 disclose the structure (as presented in claims 1-13 above) which is assembled using the following steps:
inserting ends of a main-line terminal and a sub-line terminal into a first side of an inner space formed in a housing;
fixing a main-line port in the inner space of the housing and electrically connecting the main-line port to the end of the main-line terminal inserted into the inner space;
fixing a sub-line port in the inner space of the housing and electrically connecting the 
sub-line port to the end of the sub-line terminal inserted into the inner space; and
disposing a noise filter between the main-line port and the sub-line port and electrically connecting the noise filter to each of the main-line port and the sub-line port, wherein the noise filter reduces a noise in a signal transmitted between the main-line port and the sub-line port.
With regard to claim 15, Kim et al ‘321 disclose the noise filter is a low-pass filter for the signal transmitted between the main-line port and the sub-line port.

16With regard to claim 16, Kim et al ‘321 disclose. The method of claim 15, wherein the noise filter is a resistor electrically connecting between the main-line port and the sub-line port.
With regard to claim 17, Kim et al ‘321 disclose comprising coupling a holder to the housing in the inner space of the housing, wherein the holder fixes positions of the main-line terminal and the sub- line terminal.
With regard to claim 18, Kim et al ‘321 disclose comprising fastening a cover to the housing to cover the main-line port and the sub-line port from a second side of the inner space.
With regard to claim 13, Kim et al ‘321 disclose comprising fastening a retainer to the housing to cover the main-line port and the sub-line port from the first side of the inner space, wherein the retainer has through holes allowing the ends of the main-line terminal and the sub-line terminal to be inserted thereinto, and wherein the retainer supports the ends of the main-line terminal and the sub-line terminal inserted into the inner space.
Claim(s) 1- are rejected under 35 U.S.C. 102(a1/a2) as being  anticipated by US Kim et al (2022/0123494)
With regard to claim 1, Kim et al ‘439, as it can be understood due to the 112 problem, disclose (Fig. 1, 2), a connector assembly comprising:
a housing ( 10, 100) comprising an inner space formed therein, wherein ends of a main-line terminal (T, Fig. 6)and a sub-line terminal (T, Fig. 6) are inserted into a first side of the inner space;
a main-line port (20, Fig. 1)) inserted into and fixed to the inner space of the housing and electrically connected to the end of the main-line terminal inserted into the inner space;
a sub-line port (20, Fig. 1) inserted into and fixed to the inner space of the housing and electrically connected to the end of the sub-line terminal inserted into the inner space; and
a noise filter ( Fig. 4)500,321, 322; Fig. 3, r.n. 200) disposed between the main-line port and the sub-line port and electrically connected to each of the main-line port (and the sub-line port, wherein the noise filter is configured to reduce a noise in a signal transmitted between the main-line port and the sub-line port.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7,8, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al’321 in view of Kim (US 2020/0144762)
With regard to claim 7, Kim’762 et  discloses (Fig. 2) a sealing member (15a, 15b) inserted into the first side of the inner space, and having covering holes, the holes surrounding outer peripheral surfaces of the ends of the main-line terminal and the sub-line terminal which are inserted into the inner space through the through holes.
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide Kim et al with sealing , as taught by Kim,762, for waterproofing
With regard to claim 8, Kim et al’321   discloses (Fig. 2) a fixing member (600) inserted into the first side of the inner space, covered by the retainer, and caught by and coupled to the ends of the main-line terminal and the sub-line terminal which are inserted into the inner space through the through holes of the retainer to prevent separations of the main-line terminal and the sub- line terminal.
With regard to claim 20, Kim et al ‘321-Kim ‘762 disclose (Kim’762)  further comprising:
inserting a sealing member into the first side of the inner space, the sealing member being covered by the retainer and having covering holes, wherein the holes surround outer peripheral surfaces of the ends of the main-line terminal and the sub-line terminal which are inserted into the inner space through the through holes; and 
inserting a fixing member into the first side of the inner space, the fixing member being covered by the retainer and caught by and coupled to the ends of the main-line terminal and the sub-line terminal which are inserted into the inner space through the through holes of the retainer to prevent separations of the main-line terminal and the sub-line terminal. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER D GILMAN whose telephone number is (571)272-2004. The examiner can normally be reached 8:30 A.m. - 6:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah RIyami can be reached on 571 270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER GILMAN/Primary Examiner, Art Unit 2831                                                                                                                                                                                                        							11/15/22